Citation Nr: 1627200	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:  National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active military service from September 1974 to August 1980.

This matter is on appeal from a rating decision issued in March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter was remanded by the Board in April 2015 for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains records duplicative of what is contained in VBMS.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed right ear hearing loss had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has right ear hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  The Veteran's service personnel records demonstrate that his military occupational specialty was munitions systems specialist.  The Board thus finds that there is in-service noise exposure, as it is consistent with the circumstances, conditions, or hardships of service.  See 38 U.S.C.A. § 1154(b) (West 2014).  

A January 2013 private audiology report was submitted.  The examiner diagnosed hearing loss, reviewed the Veteran's service and military records, and noted the Veteran's post-service noise exposure with hearing protection and complaints of hearing difficulty beginning in the 1970s.  The examiner opined that it was quite likely that the in-service noise exposure was the beginning of the Veteran's bilateral hearing loss.  This report shows the auditory thresholds at each of the frequencies on a graph.  It is clear that the findings at 500 Hz and 4000 Hz are greater than 26 decibels.  Unfortunately, it was not clear whether at least one of the auditory thresholds at 1000, 2000, or 3000 Hz is at least 26 decibels.  Accordingly, in April 2015 the Board remanded the claim to obtain a numerical interpretation of the graph or for the January 2013 audiology report to be sent to a VA audiologist for interpretation.

Pursuant to the Board's remand, in an October 2015 VA medical opinion a VA audiologist indicated that the January 2013 private audiogram showed hearing loss.  The examiner, however, noted there was no significant shift in thresholds from induction to discharge.  The audiologist opined because there was normal hearing at discharge, and no significant shift in thresholds from induction to discharge, hearing impairment is less likely as not related to in-service noise exposure.

In this case, there are positive and negative nexus opinions of record.  As both opinions were based upon a review of the relevant records and provided supporting explanations, the evidence is in equipoise.  The Board finds thus that the criteria for service connection for right ear hearing loss are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


